Citation Nr: 0109180	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 
1997, for the award of a compensable disability evaluation 
for mitral valve abnormality due to rheumatic fever.

2.  Entitlement to an increased rating for mitral valve 
abnormality due to rheumatic fever, currently evaluated as 10 
percent disabling.

(The issue of entitlement to waiver of the recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $5,733, is addressed in a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and a 
noncompensable disability evaluation for mitral valve 
abnormality due to rheumatic fever, effective from August 13, 
1997.  The veteran was informed of this determination, as 
well as of his procedural and appellate rights, by VA letter 
dated July 10, 1998.

The veteran filed a timely notice of disagreement (NOD) with 
respect to the compensation level assigned in August 1998.

By rating decision issued in January 1999, following 
additional development, the RO granted an increased rating to 
10 percent from August 13, 1997.  The veteran was also issued 
a statement of the case (SOC) with respect to the 
compensation level assigned.  

In this regard, it is noted that since the veteran filed his 
original claim in August 1997, various amendments became 
effective as to section of the VA Schedule for Rating 
Disabilities (Rating Schedule) pertaining to the 
Cardiovascular System (January 12, 1998).  The RO 
specifically informed the veteran of these regulatory changes 
in the January 1999 SOC, and determined that he was entitled 
to the present 10 percent evaluation under both the "old" or 
"new" versions of the applicable regulation.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)

During this period, it is also noted that the veteran had 
been represented by a veteran's service organization.  On 
March 12, 1999, however, VA acknowledged receipt of 
appointment of his private attorney.  In separate March 1999 
correspondences, the veteran filed a NOD with respect to the 
compensation level assigned and his private attorney filed a 
NOD with respect to the effective date assigned.  In 
addition, they both requested copies of his claims file.

In an April 1999 VA letter, the RO informed the veteran that 
it would not accept his recent letter as a notice of 
disagreement insofar as he had already been issued a SOC with 
respect to the claim in January 1999.  It was noted that the 
veteran had until July 10, 1999 to complete and return a VA 
Form 9, Substantive Appeal.  The veteran was further informed 
that his private attorney had requested a copy of his claims 
folder; therefore, he would not be provided with his 
requested copy.  Rather, the RO indicated that it would 
forward the requested information to his attorney's office as 
soon as possible.  The Board observes that a carbon copy of 
this letter was not provided to the veteran's attorney.  
Moreover, the record reflects that the veteran's attorney was 
not provided with a copy of pertinent information contained 
in his claims folder until July 29, 1999, well after the 
expiration of the period for filing a substantive appeal.

On December 2, 1999, however, the veteran was issued a SOC as 
to claims of entitlement to an increased rating and an 
earlier effective date for the award of a compensable 
disability evaluation for mitral valve abnormality due to 
rheumatic fever.  The veteran's attorney filed a substantive 
appeal on his behalf later that month.

The Board observes that the veteran was denied the right to 
have his private attorney represent his interests at every 
stage of the VA's non-adversarial claims adjudication 
process.  See 38 U.S.C.A. §§ 5901-5905, 7105(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.600 et seq. (2000).  VA's failure 
to notify the veteran's newly appointed attorney of the 
impending deadline for filing a substantive appeal with 
respect to the compensation level assigned, as well as the 
subsequent delay in providing copies of requested information 
until a couple of weeks after the expiration of the time 
limit for filing such an appeal, constituted a grave 
procedural error.  Accordingly, the Board finds, as 
apparently did the RO, that the veteran timely completed an 
appeal with respect to the June 1998 rating decision granting 
a noncompensable disability rating for service-connected 
heart disorder.  Since the veteran did not explicitly 
withdraw his claim following the grant of the 10 percent 
evaluation, the claim is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a claimant is presumed to 
be seeking the maximum rating allowed).

The veteran canceled his scheduled October 2000 personal 
hearing before a Member of the Board at the local VARO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas, supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Additional Records

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim, including obtaining VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  See 38 
C.F.R. § 3.159 (2000); see also Brewer v. West, 11 Vet. 
App. 228, 235 (1998); Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant, records obtained from the VA Medical Center 
in Gainesville, Florida (VAMC-Gainesville) included an 
itemized list of the veteran's past clinic visits between 
1993 and 1998.  However, these pertinent clinical records 
have not been associated with the claims folder.  See Littke, 
supra.

Additionally, the Board observes that the veteran has been in 
receipt of Social Security Disability Benefits since 1997.  
Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.

The Court has held that the duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In 
view of the foregoing, the Board finds that additional 
evidentiary development is necessary.

ii.  Diversity of Medical Opinions

With regard to the veteran's mitral valve abnormality, it is 
noted that there appears to be conflicting opinions with 
respect to the nature and severity of the disorder.  The 
veteran was most recently afforded VA examination in November 
1998 at which time the examiner indicated that the veteran 
suffered from multiple heart disorders.  The examination 
report indicated that presence of some valvular thickening 
and some very mild mitral valve regurgitation, which the 
examiner felt was presumably due to rheumatic fever in the 
past.  There was also evidence of class II angina (chest 
pain), coronary artery disease and joint pains, which the 
examiner which the examiner felt were his main problems and 
were not in any way related to rheumatic fever.  The examiner 
further noted the presence of supraventricular tachycardia 
which was also felt to be unrelated to rheumatic fever.  The 
examiner did note, however, that the veteran's mitral 
regurgitation could have precipitated his atrial fibrillation 
in the past which, in turn, could have lead to his stroke.  
An overall METs (metabolic equivalent) score of 4 was 
assigned.

Based on the foregoing, the RO accorded reasonable doubt in 
favor of the veteran and granted an increased rating to 10 
percent for mitral regurgitation in a January 1999 rating 
decision.  This decision was based in significant part on the 
November 1998 examiner's finding that the veteran's heart was 
affected to some degree by his rheumatic fever.

In conjunction with the present appeal, the veteran's private 
attorney submitted a February 2000 independent medical 
opinion developed by N.R. Ellington, a Registered Nurse in 
the State of Florida.  Ms. Ellington indicates that having 
reviewed the records pertaining to the veteran's 1997 
hospitalization, a minimum 30 percent evaluation is warranted 
under the revised version of 38 C.F.R. Part 4 Diagnostic Code 
7000 (effective from January 12, 1998).  In addition, she 
notes that the November 1998 VA examiner assigned a METs 
score of 4, which requires a 60 percent evaluation under the 
revised version of Diagnostic Code 7000.

It may be open to question as to whether or not Ms. 
Ellington, a registered nurse, despite her extensive 
curriculum vitae, is qualified to render such a medical 
opinion.  Goss v. Brown, 9 Vet. App. 109, 114-15 (1996) (a 
claim may be well grounded where the only competent opinion 
on medical nexus is provided by a registered nurse who had 
known the claimant for 40 years.); but see Black v. Brown, 10 
Vet. App. 279, 284 (1997); request denied, 10 Vet. App. 279 
(1997); reconsideration denied, 11 Vet. App. 15 (1998); 
appeal dismissed, 185 F.3d 884 (Fed. Cir. 1999) (a registered 
nurse's opinion regarding the etiology of the veteran's 
disability was not probative medical evidence because the 
nurse was the veteran's wife, she did not have special 
knowledge regarding the veteran's disease process, and she 
had never participated in his treatment).

Notwithstanding, the Board observes that Ms. Ellington's 
opinion is of some probative value insofar as it highlights 
the fact that the RO impermissibly substituted its own 
medical judgment by trying to differentiate between METs 
attributable to the veteran's service-connected and 
nonservice-connected heart disorders.  See Thurber v. Brown, 
5 Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Where there is a wide diversity of medical opinion, the duty-
to-assist requires that an additional examination be 
performed.  Colvin, supra; Cousino v. Derwinski, 
1 Vet. App. 536 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  For the reasons set forth above, the Board finds 
that a more comprehensive cardiological examination of the 
veteran should be accomplished.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his heart disorders, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies. Copies of the medical records 
from all sources he identifies, including 
treatment records developed by VAMC-
Gainesville between 1993 and 1998, should 
then be requested.  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991). Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  The RO must then schedule the veteran 
for a VA heart examination by a board-
certified cardiovascular specialist who, 
if available, have not previously 
examined him.  All indicated tests should 
be conducted.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
physician prior to the examination.  The 
examiner is asked to differentiate the 
symptomatology due to the veteran's 
service-connected mitral regurgitation 
due to rheumatic fever, and that due to 
his other nonservice-related heart 
disorders.  To this end, the examiner 
should integrate the previous cardiology 
findings and diagnoses, to include those 
of Ms. Ellington, R.N., with current 
findings to obtain a true picture of the 
nature of the veteran's service-related 
heart disorder.  Based upon a review of 
the record and the examination, the 
examiner should provide a METs score 
indicating the level of impairment 
produced by the 
veteran's service -related heart 
disorder(s).  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO should then re-adjudicate the 
veteran's increased rating and earlier 
effective date claims.  The RO's decision 
must discuss the additional evidence 
developed, as well as any staged ratings 
assigned for mitral valve regurgitation 
due to rheumatic fever under Fenderson v. 
West, 12 Vet. App. 119 (1999).  If either 
of the benefits sought on appeal remains 
denied in any way, the appellant and the 
appellant's attorney should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for his scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


